PER CURIAM.
The appellant is not now a tenant in common, and therefore no compensation can be allowed to him for any expenditures he has made on the property, unless by the agreement of the parties he was given á lien for such expenditures. The agreement set up in the answer gives the appellant no lien whatever. Therefore his remedy is not in this action, hut in an action at law against the several tenants in common for their respective shares of the payments he has made on their account. Order affirmed, with $10 costs and disbursements.